Citation Nr: 0521223	
Decision Date: 08/05/05    Archive Date: 08/17/05

DOCKET NO.  02-05 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left knee injury, currently evaluated as 20 percent 
disabling.  

2.  Entitlement to an increased rating for status post fusion 
of the tarsal bone, with hallux valgus and pes planus, right 
foot, currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased rating for hallux valgus and 
pes planus of the left foot, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from June 1974 to February 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1999 rating decision of the 
Department of Veterans' Affairs (VA), Regional Office (RO) 
located in Atlanta, Georgia.  The September 1999 RO decision 
denied a claim for an increased rating, in excess of a 20 
percent evaluation, for residuals of a left knee injury.  The 
RO also denied an evaluation in excess of 10 percent for 
status post fusion of the tarsal bone, with hallux valgus and 
pes planus, right foot (previously characterized as status 
post fusion of the tarsal bone of the right foot, with 
bilateral hallux valgus and bilateral pes planus).  At the 
same time, the RO also established a separate 10 percent 
evaluation for the veteran's already service-connected left 
foot hallux valgus with pes planus (previously rated with 
status post fusion of the tarsal bone of the right foot, with 
bilateral hallux valgus and bilateral pes planus), effective 
from October 1998 (date of claim for increase).  

The veteran's sworn testimony was obtained at a hearing 
conducted by the undersigned Acting Veterans Law Judge 
sitting at the RO in December 2002 (Travel Board hearing).  A 
transcript of this hearing is on file.  

The issues of entitlement to evaluations in excess of 10 
percent for status post fusion of the tarsal bone, with 
hallux valgus and pes planus of the right foot, and for 
hallux valgus and pes planus of the left foot, are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence and 
information needed to substantiate his claim adjudicated on 
the merits herein, obtained all relevant and available 
evidence identified by him, and provided him an appropriate 
VA examination, all in an effort to assist him in 
substantiating his claim for increased compensation benefits.  

2.  Manifestations of the veteran's service-connected 
residuals of a left knee injury include motion of the knee 
joint limited to 120 degrees of flexion and some crepitation 
on range of motion testing.

3.  There is no evidence of recurrent subluxation or 
instability.

4.  There is x-ray evidence of arthritis involving the left 
knee.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for service-connected residuals of a left knee injury are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5257 (2004).  

2.  The evidence supports the assignment of a separate rating 
of 10 percent, but not more, for arthritis of the left knee.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5003 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Advise and Assist the Claimant

Prior to proceeding with an examination of the merits of the 
appeal, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
the left knee claim adjudicated on the merits herein; the 
evidence that would be necessary to substantiate this claim 
so adjudicated; and whether this claim has been fully 
developed in accordance with the VCAA and other applicable 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was 
held in part held that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision (i.e., that of the RO) on a claim for VA benefits.  
In Pelegrini, it was also observed that VA must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  It was also held in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) that VA must 
strictly comply with all relevant provisions of the VCAA.  

The veteran's claim for an increased rating for residuals of 
a left knee injury was received at the VA RO in October 1998.  
In compliance with Quartuccio, and Pelegrini, the RO issued 
VCAA notice letters to the veteran in March 2001 and January 
2004, advising him of what evidence would substantiate the 
claim, and of the specific allocation of responsibility for 
obtaining such evidence.  Although the RO's VCAA notice 
letter advisements to the veteran were not provided to him 
prior to the RO's initial adjudication of the claim in 
September 2000, the claim on appeal was readjudicated on a de 
novo basis in supplemental statements of the case (SSOC's) 
dated in January 2005 and February 2005.  Accordingly, there 
is compliance with Pelegrini as to the left knee claim 
adjudicated on the merits herein.  

The notice provided the veteran of the information needed to 
substantiate his left knee claim for an increased rating 
adjudicated on appeal, and the veteran's numerous replies are 
of record.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003) (Pre-VCAA case, holding that where claimant was advised 
of the need to submit competent medical evidence indicating 
that he had the disorders at issue, and further 
substantiating evidence suggestive of a linkage between his 
active service and the disorders, provisions of the VCAA as 
to notice are satisfied).  

The record also indicates that the veteran was provided with 
a copy of the September 1999, September 2000 and January 2002 
RO decisions, the February 2002 statement of the case (SOC) 
and January 2005 and February 2005 supplemental statements of 
the case (SSOC's).  The above actions set forth the general 
requirements of applicable law pertaining to evidence to 
support the claim adjudicated on the merits herein.  

As to the claims adjudicated on the merits herein, VA has 
obtained all identified pertinent and available treatment 
records noted by the veteran throughout the pendency of this 
matter, since the inception of the claim.  38 U.S.C.A.§ 5103A 
(a),(b) and (c).  In particular, the veteran has not 
responded to the VCAA notice by identifying any records that 
have not already been submitted or obtained and that are 
pertinent to the claim.  

The record reveals the veteran has also been afforded more 
than one VA examination of the left knee, with X-ray studies 
and range of motion testing.  Accordingly, additional VCAA 
efforts are not appropriate given the circumstances of this 
case.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  


Criteria for Increased Ratings for Disability of the Left 
Knee

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations generally.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2004).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited. 38 C.F.R. § 4.14.  

The Board notes that service connection for residuals of a 
left knee disorder was granted by an RO decision dated in 
July 1996, at which time the RO assigned a 20 percent 
disability evaluation under Diagnostic Code 5257.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, impairment of 
the knee is evaluated on the basis of any recurrent 
subluxation or lateral instability.  A 10 percent rating is 
warranted for "slight" impairment with recurrent 
subluxation lateral instability.  A 20 percent rating is 
warranted for "moderate" impairment with recurrent 
subluxation or lateral instability, and a 30 percent maximum 
rating is warranted for those situations in which the 
evidence demonstrates "severe" impairment with recurrent 
subluxation or lateral instability.  

In the instant case on the appeal, there is no medical 
evidence of record which clinically demonstrates any 
recurrent subluxation or lateral instability, so as to 
warrant an evaluation in excess of 20 percent under 
Diagnostic Code 5257.  

VA examination reports of both October 1998, April 2001 and 
February 2004 demonstrate no clinical evidence of any 
subluxation and no instability of the veteran's left knee 
joint.  The October 1998 and April 2001 reports are devoid of 
any clinical left knee findings, and demonstrates a normal 
functioning left knee, status post multiple surgeries.  The 
veteran's history of multiple left knee surgeries was noted, 
and a diagnosis of left knee strain was given both in October 
1998 and April 2001.  On VA examination in February 2004, no 
subluxation or instability was found on thorough examination.  
Accordingly, Diagnostic Code 5257 provides no basis for the 
grant of the claim on appeal.  There is no clinical evidence 
of any subluxation or instability of the left knee.  

Further, the veteran has not been shown to have any of the 
criteria for an evaluation in excess of 20 percent under any 
of the other potentially applicable rating codes such as DC 
5256, 5259, 5260, or 5261.  Therefore, an evaluation in 
excess of 20 percent is not authorized.

Diagnostic Code 5260 for limitation of flexion of the leg at 
the knee joint, and Diagnostic Code 5261 for limitation of 
extension of the leg, are potential code sections.  

Normal flexion of the knee is to 140 degrees, and normal 
extension is to zero degrees.  See 38 C.F.R. § 4.71, Plate II 
(2000).  

Diagnostic Code 5260 provides a noncompensable (zero percent) 
disability evaluation for flexion of a leg limited to 60 
degrees; a 10 percent disability evaluation is available for 
flexion of a leg limited to 45 degrees; a 20 percent rating 
is available for flexion of a leg limited to 30 degrees; and, 
a 30 percent rating is available for flexion of a leg limited 
to 15 degrees.  No rating higher than 30 percent is available 
under Diagnostic Code 5260.  

Diagnostic Code 5261 provides a noncompensable disability 
evaluation for extension of a leg limited to 5 degrees; a 10 
percent disability evaluation is available for extension of a 
leg limited to 10 degrees; 20 percent is for extension 
limited to 15 degrees; 20 degrees of limitation of extension 
warrants 30 percent.  Significantly, this Diagnostic Code 
also provides for a 40 percent evaluation for extension of 
the knee which is limited to 30 degrees, and a 50 percent 
evaluation is for limitation of extension of the knee to 45 
degrees.  The findings pertaining to the knee do not warrant 
a higher rating higher than the 20 percent rating now in 
effect.

The Board notes that when evaluating loss in range of motion, 
consideration is given to the degree of functional loss 
caused by pain if reported by the veteran. DeLuca v. Brown, 8 
Vet. App. 202 (1999) (evaluation of musculoskeletal disorders 
rated on the basis of limitation of motion requires 
consideration of functional losses due to pain). In DeLuca, 
the United States Court of Appeals for Veterans Claims 
(Court) explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of loss of range 
of motion, determinations regarding functional losses are to 
be "'portray[ed]' (§ 4.40) in terms of the degree of 
additional range-of-motion loss due to pain on use or during 
flare-ups." Id.  

Sections 4.40 and 4.45 of 38 C.F.R. are relevant in 
determining whether there is loss of range of motion under 
Diagnostic Codes 5260 and 5261 on the basis of pain.  With 
respect to 38 C.F.R. §§ 4.40 and 4.45, the VA's Office of the 
General Counsel has provided additional guidance involving 
increased rating claims for musculoskeletal joint 
disabilities. Specifically, the General Counsel held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257. See 
VAOPGCPREC 23-97 and VAOPGCPREC 09-98.  Specifically, General 
Counsel for VA, in an opinion dated July 1, 1997, (VAOPGCPREC 
23-97) held that a claimant who has arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003-5010, which provides for the presence of arthritis due 
to trauma, and 5257 which provides for instability.  

General Counsel stated that when a knee disorder is rated 
under Diagnostic Code 5257 based upon instability of the 
knee, the veteran may also be entitled to a separate rating 
for arthritis if the veteran has limitation of motion which 
at least meets the criteria for a zero percent rating under 
Diagnostic Code 5260 (flexion limited to 60 degrees or less) 
or Diagnostic Code 5261 (extension limited to 5 degrees or 
more).  Where additional disability is shown, a veteran rated 
under Diagnostic Code 5257 can also be rated under Diagnostic 
Code 5003 and vice versa.  If the veteran does not at least 
meet the criteria for a zero percent rating under the 
appropriate code or codes for limitation of motion, there is 
no additional disability for which a rating may be assigned.  
However, General Counsel in VAOPGCPREC 9-98 held that a 
separate rating for arthritis could also be based on x-ray 
findings and painful motion under 38 C.F.R. § 4.59.  See also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  

Having found that an evaluation in excess of 20 percent is 
not warranted under Diagnostic Code 5257 on account of any 
subluxation or instability, the Board finds that the criteria 
for a separate 10 percent evaluation for left knee 
degenerative arthritis is in order. The Board notes that X-
ray studies of the veteran's left knee, obtained in 
conjunction with his examination in February 2004, revealed 
"quite mild" degenerative changes with "mild" narrowing of 
the joint spaces.  

Esteban v. Brown, 6 Vet. App. 259 (1994); see also VAOPGCPREC 
23-97 and 9-98.

The Board's decision, above, is based on application of 
pertinent provisions of VA's Schedule for Rating Disabilities 
(38 C.F.R. Part 4), inasmuch as there is no indication that 
the schedular criteria are inadequate to evaluate the 
veteran's right knee disability.  In this regard, the Board 
notes that there has been no objective or clinical showing 
that the left knee disorder has caused marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluation), or necessitated frequent periods of 
hospitalization, or that the disability otherwise renders 
impracticable the application of the regular schedular 
standards.  In fact, according to all of the VA examinations 
of record, the veteran is shown to be able to work in a 
physically demanding occupation, and contrary to his 
unsupported assertion, there is no evidence of record that he 
lost his job in March 2004 due to left knee symptomatology.  
There is no indication of service- connected left knee 
impairment which might warrant extraschedular consideration, 
and therefore the Board finds that a remand for 
extraschedular consideration is not necessary in this case. 
See 38 C.F.R. § 3.321(b)(1) (2000); Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996).

ORDER

An evaluation in excess of 20 percent for the veteran's 
service-connected residuals of a left knee injury is denied.  

A separate 10 percent rating for arthritis of the left knee 
is warranted, subject to VA regulations regarding the payment 
of monetary benefits.


REMAND

The veteran is service connected for several disorders of the 
right and left feet, namely, status post fusion of the tarsal 
bone of the right foot, with hallux valgus and pes planus of 
the right foot, currently rated as 10 percent disabling, and 
hallux valgus and pes planus of the left foot.  He is also, 
historically, service connected for a bunion disorder of the 
right foot.  See RO rating decisions dated in July 1996 and 
RO rating decision of September 2000.  

The veteran asserts that the above service-connected right 
and left feet disorders are so painful and include so much 
swelling and functional impairment, that he is unable to 
walk, wear shoes, or drive a car for extended periods of 
time.  He also asserts, in the alternative, that the above 
disorders of his feet are so severe and create such an 
exceptional or unusual disability picture as to markedly 
interference with his employment, rendering impractical the 
application of the regular schedular standards under 
38 C.F.R. § 3.321 (2004).  

The evidence of record shows that the veteran is diagnosed 
with many disorders of the feet, some of which are service-
connected and others of which are not, the symptoms of which 
may or may not be distinguishable from symptoms of service-
connected disability.  These additional diagnoses include 
heel spurs, osteoarthritis degenerative arthritis and gouty 
arthritis.  The February 2004 VA examination report is 
insufficient in that it does not provide the necessary 
clinical information so as to allow an equitable evaluation 
of the feet claims within the criteria set forth under 
Diagnostic Codes 5276-5280, as well as Diagnostic Code 5284.  

The CAVC has held that contemporaneous VA medical 
examinations must be provided in order to fulfill the duty to 
assist where either the veteran claims an increase in 
symptomatology of service-connected disability since the time 
of the last examination, or the available evidence is too old 
to adequately evaluate the current state of the condition.  
See Olson v. Principi, 3 Vet. App. 480, 482 (1992).  Given 
the above, a more comprehensive VA orthopedic examination is 
warranted.  

The Board notes that if an examiner is not able to 
distinguish the symptoms/degree of impairment due to service-
connected right and left feet disorders from other non-
service-connected disorders of the feet, the VA examiner, as 
well as the RO on further adjudication, must consider the 
decision of Mittleider v. West, 11 Vet. App. 181 (1998) (when 
service-connected and non-service-connected disability cannot 
be distinguished, the reasonable doubt doctrine dictates that 
all symptoms be attributed to the service-connected 
disability).  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:  

1.  The VBA AMC should appropriately 
contact the veteran and request that he 
submit a clear and organized list of the 
names, addresses, and approximate dates 
of treatment of all VA and/or non-VA 
(private) care providers who have treated 
him for any symptomatology involving the 
feet since early 2004.  Appropriate steps 
should be taken to procure and associate 
with the file any records indicated.

2.  Regardless of the veteran's response, 
the VBA AMC should obtain all outstanding 
VA treatment reports.  All information, 
which is not duplicative of evidence 
already received, should be associated 
with the claims file.  

3.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

4.  Following the above, the VBA AMC 
should arrange for a VA examination of 
the veteran's feet by an appropriate 
specialist, including on a fee basis if 
necessary, for the purpose of 
ascertaining the current nature and 
extent of all foot pathology.  To the 
extent that symptoms of service-connected 
disability may be distinguished from 
symptoms of non-service-connected 
disability, this should be so indicated. 

The examiner is also asked to 
specifically include clinical information 
fully responsive to the criteria listed 
at Diagnostic Codes 5276-5280, as well as 
a statement whether it is at least as 
likely as not that the symptoms of the 
veteran's service-connected right or left 
foot disorders result in disability which 
is more closely approximated to moderate, 
moderately severe, or severe foot 
injury(ies), under Diagnostic Code 5284.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination. Any further indicated 
special studies should be conducted, to 
include X-ray studies of both the right 
and left foot.  

The examiner is requested to provide a 
complete and detailed rationale for each 
opinion rendered-with reference to the 
documented clinical history.  

5.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement to 
an increased rating for status post 
fusion of the tarsal bone, with hallux 
valgus and pes planus, right foot, 
currently evaluated as 10 percent 
disabling, and entitlement to an 
increased rating for hallux valgus and 
pes planus of the left foot, currently 
evaluated as 10 percent disabling.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination without good cause shown may 
adversely affect the outcome of his claim and may result in a 
denial.  38 C.F.R. § 3.655 (2004).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ROBERT E. O'BRIEN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


